DETAILED ACTION
Claims 9-13, 21-24 and 26-33 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
With regard to the Non-Final Office Action from 06 December 2021 and the Interview held on 04 April 2022, the Applicant has filed a response on 04 April 2022.
Claims 14 and 25 have been cancelled.
EXAMINER’S AMENDMENT
Authorization for this Examiner’s amendment was given in an interview with Attorney Jubin Dana on 03 June 2022.
The application has been amended as follows: 
Please cancel claims 9 and 10.
Claims 11, 12, 13, 21, 22, 23, 24, 26, 27, 28, 29, 30, 31, 32, and 33 should be maintained as most-recently presented.
Allowable Subject Matter
Claims 11-13, 21-24 and 26-33 are allowed.
The following is an Examiner’s statement of reasons for allowance:
With regard to independent claim 11, the invention states:
A method comprising:
searching for a central controller;
establishing communication with the central controller;
sending an app-specific function declaration to the central controller;
receiving a query from the central controller that includes a new grammar; and
updating a grammar library associated with the app with the new grammar.
Closest Prior Art
The reference of TOYODA et al (US 2019/0324925 A1) provides teaching for a peripheral device which searches for a central device through a summary being transmitted to a central control device and establishing a connection between the peripheral device and the central control device [0148].
The reference of Watanabe et al (U.S. 9,443,527 B1) provides teaching for a device which may communicate its capabilities to a central network manager, thereby sending an app-specific declaration to the central controller (Col 14 lines 27-31), and a device with grammars that may be used to address the device, thereby updating the device’s grammar library (Col 15 lines 49-53).
Bishop et al (US 2014/0278419 A1) provides teaching for a voice command definition file which defines vocabulary grammar for voice commands that are associated with applications, and then having a speech engine get updated by loading the grammar received from the voice command definition file [0003].
The prior art taken alone or in combination fail to teach, inter alia, a method which updates a grammar library associated with an app, with a new grammar that is included in a query received from a central controller.
Claim 11 is hereby allowed over the prior art of record.
Dependent claims 12, 13, 21, 22, 23, 24 and 26 depend on claim 11 and are also allowed over the prior art of record based on their dependence on an allowed base claim.
With regard to independent claim 27, the prior art taken alone or in combination 
fail to teach, inter alia, a system which updates a grammar library associated with an app, with a new grammar that is included in a query received from a central controller.
Claim 27 is hereby allowed over the prior art of record.
Dependent claims 28, 29, 30, 31, 32 and 33 depend on claim 27 and are also allowed over the prior art of record based on their dependence on an allowed base claim.
Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to OLUWADAMILOLA M. OGUNBIYI whose telephone number is (571)272-4708. The Examiner can normally be reached Monday - Thursday (8:00 AM - 5:30 PM Eastern Standard Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLUWADAMILOLA M OGUNBIYI/Examiner, Art Unit 2657

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657